 CONE MILLS CORPORATION449Cone Mills CorporationandLocal 259,Textile Work-to cost, actuarialassumptions,and employee cen-ersUnion of America,AFL-CIO, CLC. Casessus figures.Respondent's assertionthat the Union11-CA-3036 and 11-CA-3038needed to know only the benefit levels under theJanuary 30, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn July 12, 1967, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also recommended that certainallegationsof other unfair labor practices bedismissed. Thereafter, Respondent filed exceptionsto the Trial Examiner's Decision with a supportingbrief.The General Counsel also filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the National LaborRelations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer to the extent consistent herewith.Various Locals of the Textile Workers Union"represent employees at Respondent's seven plantsin North Carolina. The Union, after terminating ex-istingcontractsat these seven plants, begannegotiations for new agreements in May-November1965. These negotiations failed to produce anyfinal, written agreement despite some 39 bargainingsessions extending into February 1967. The Ex-aminer found that Respondent's conduct regardingthe pension plan and dues checkoff proposals failedto satisfy its duty to bargain in good faith and thusviolated Section 8(a)(5) of the Act. We agree withhis findings respecting the pension plan, but dis-agree with the finding of bad-faith bargaining con-cerninga checkoff.The facts, as more fully set forth in the Trial Ex-aminer's Decision, amply support the finding thatRespondent violated Section 8(a)(5) by refusing toprovide the Union with information relevant to bar-gaining on the Company's pension plan proposal,and by thereafter unilaterally implementing thatproposed plan.2 The Union sought information ascompany plan is no defense. For the requested datawas clearly relevant to a comparison of, and bar-gaining on, the Company's and Union's proposals;the refusal to make these figures available to theUnion served to frustrate meaningful bargaining. Itis also no defense that Respondent desired quickunion approval of its plan for tax purposes and of-fered to bargain about changes or improvements inthe plan which it implemented. The Act requiresthat a pension plan, as a term or condition of em-ployment, be instituted through a bargained agree-mentwith theUnion,and not unilaterallyestablished by the Company. Respondent hasdefaulted in its bargaining obligation in respect tothe pension plan by withholding relevant informa-tion from the Union and then imposing its own plan.Such conduct violates Section 8(a)(5) of the Act.Respondent's bargaining with respect to Uniondues is in a different posture. It is true that Respond-ent came up with some rather vague and speciousreasons for declining the Union's proposals. And,as also appears from the Trial Examiner's Decision,there are other circumstances which render suspectRespondent's bargaining in the matter of dues col-lection.But, at the same time, there are factorswhich offset these suspicious circumstances. Thus,we find insufficient evidence of any determinationby Respondent to weaken or destroy the Union.Respondent has dealt with the Union almost con-tinuously since the 1930's. And since 1955 theUnion has functioned without any provision for thecheckoffofdues.The present negotiationsproduced agreement on many items, including a 6.2percentwage increase. The checkoff proposalsreceived much attention throughout the negotia-tions.And the Company was not shown to haveprecluded the Union from exploring the dues col-lection topic; in fact, it indicated some willingnessto go along on two of the Union's alternatives - col-lecting dues during work time and providing a duescollection booth on company property. The recordshows, contrary to the Examiner's finding, thatthese two proposals originated with the Union, andwe perceive no basis for terming Respondent's in-terest in them a sham or "joker." Thus, the bargain-ing background and overall course o_f the negotia-tions tend to negate the "bad faith" import of theabove-mentioned evidence. Upon the entire record,we cannot say that Respondent's bargaining oncheckoff went beyond "hard bargaining" into therealm of bad-faith bargaining such as would warrantan 8(a)(5) finding.31For sake of simplicity, the Locals are referred to herein as thecontinued refusal to provide the requested data and its January 1, 1966,"Union"unilateral implementation of its own plan fell within the 10(b) period.2We agree with the Examiner that these findings are not precluded bySC£H. K. Porter Co., Inc,153 NLRB 1370, enfd. 363F.2d 272Section 10(b)'s limitations period. The Union made it quite clear that its(C.A.D.C.);Roanoke Iron&Bridge Works,Inc.,160 NLRB 175, enfd.interest in bargaining on pension plans and request for information ex-390 F.2d 846(C.A.D.C.);Alba-Waldensian,Inc.,167 NLRB 695.tended beyond the December 2, 1965, cutoff date. Thus,the Company's169 NLRB No. 59 450DECISIONS OF NATIONALThe Trial Examiner also concluded that Respond-ent violated Section 8(a)(3) and (1) of the Act bydischarging greige tender Ralph Johnson. This con-clusion rests on his subsidiary findings that theCompany "considered Johnson to be the Union'sleader in the workload dispute," and that thisleadership, plus the desire to discourage union ef-forts to favorably settle the dispute, motivated thedischarge. We do not agree.It does appear that Johnson complained to theUnion and to fellow employees about the printersshiftingwork to the tenders. But there is noevidence that Johnson was delegated the role of aunion leader or spokesman in this dispute. John-son's complaint on May 12, which started theevents leading to the discharge, was admittedlyprompted by his personal concern that printer Kirk-man had failed to do his share of the work, and notby. any broader interests of the Union. Moreover,there is insufficient basis for inferring that Respond-entviewed Johnson as a union advocate or,spokeman for other employees. The record showsthat the Company was faced with a troublesome,longstandingdispute between the printers and thetenders over the division of work on the printingmachines. Johnson had engaged in conduct which,in the Company's eyes, hindered the resolution ofthisdispute.Respondent had warned Johnsonseveral times about coming in early and stirring up"trouble"with employees working on the thirdshift.On two occasions, Johnson challenged theCompany to "prove" he was causing trouble. Whencharged again with creating "trouble" on May 12,Johnanded that Superintendent-Thornburg"prove it." Thornburg, nnown for his temper, im-mediately decided to discharge Johnson as a"troublemaker."On this record, we find an insufficient showingthat the Respondent, in discharging Johnson, wasunlawfully motivated. As noted, the record does notestablish Johnson's role as a union "leader," andJohnson's flippant "prove it" response, in the cir-cumstances described, offered ample legitimatereason for discharge to the quick-tempered Thorn-burg. In sum, we find General Counsel has failed toshow, by a preponderance of the evidence, that theCompany unlawfully discharged Johnson.Finally, the Trial Examiner found that Respond-ent violated the Act by discharging eight em-ployees for participating in a one-half hour, in-plant"protest" of Ralph Johnson's discharge. Concertedaction to protest the discharge of a fellow employeeis, of course, a protected activity.4 Hence, we adopttheTrialExaminer's finding that Respondent'sdischarge of the eight protesters violated Section8(a)(1) of the Act.54Summit MiningCorp.,119 NLRB 1668, 1672-73, enfd. 260 F.2d894, 897 (C.A. 3).LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Cone Mills Corporation, Greensboro, Nort hCarolina, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain in good faith with theUnion as the representative of all the employees inthe appropriate bargaining units, by failing to pro-vide information relevant to bargaining on a pensionplan and by unilaterally instituting a plan of its own.(b)Dischargingorotherwisediscriminatingagainst employees for engaging in concerted activi-ties protected by Section 7 of the Act.(c) In any like or related manner interfering withthe employees' right to self-organization, to form,join, or assist labor organizations, to bargain collec-tively through representatives of their own choos-ing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutualaid or protection.2.Take the following affirmative action that wefind will effectuate the policies of the Act:(a)Upon request, bargain collectively in goodfaithwith the Union as the exclusive bargainingrepresentative of all the employees in the ap-propriate units, and embody in a written, signeddocument all understandings reached.(b)Promptly furnish to the Union the requestedinformation on pension plans.(c)Upon request of the Union, rescind the pen-sion plan which the Respondent unilaterally imple-mented on January 1, 1966.(d)Offer to each of the employees named belowimmediate and full reinstatement to his former orsubstantially equivalent position, without prejudiceto his seniority or other rights and privileges, andmake each of them whole in the manner set forth in"The Remedy" section of the Trial Examiner'sDecision: Eugene Henley, Edward Dick, RonaldGardner, William Tingen, Jr., Lester Flippin, Al-fred Walker, Noah Lewis, and Jack Wells.(e)Notify the above-named employees, ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.(f)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-5We also adopt the Eaminer's dismissal of certain other 8(a)(1) allega-tions. CONE MILLS CORPORATION451ports, and all other records necessary to analyze theamount of backpay due under the terms of thisDecision.(g)Post at Respondent's plants herein in theState of North Carolina, copies of the attachednotice marked "Appendix."6 Copies of said notice,to be furnished by the Regional Director for Region11,afterbeing duly signed by Respondent'srepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(hNotify the Regional Director for Region 11,inwriting,within 10 days from the date of thisOrder, what steps Respondent has taken to complyherewith.WE WILL respect the rights of our employeesto self-organization, to form, join, or assist anylabor organization, or to bargain collectively inrespect to terms or conditions of employmentthrough said Union, or any representative oftheir own choosing, or to refrain from such ac-tivity,andWE WILL NOT interfere with,restrain, or coerce our employees in the exer-cise of these rights. You and all our employeesare free to become members of any labor or-ganization, or to refrain from doing so.DatedBy6 In the event thatthisOrder is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing anOrder."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT discharge or in other way dis-criminate against employees for protesting thefiring of another employee or for other con-certed activities protected by Section 7 of theAct.WE WILL, upon request, bargain collectivelyin good faith with the Union as the representa-tive of all our employees in the appropriateunits.WE WILL furnish the Union with requestedinformation concerning pension plans, and,upon request, rescind the pension plan we in-stituted on January 1, 1966.WE WILL offer to each of the employeesnamed below immediate and full reinstatementto his former or substantially equivalent posi-tion, without prejudice to his seniority or otherrights and privileges, and will make each wholefor any loss. of pay he may have suffered byreason of the discrimination practiced againsthim together with interest thereon at 6 percentper annum:Eugene HenleyLester FlippinEdward DickAlfred WalkerRonald GardnerNoah LewisWilliam Tingen, Jr.Jack WellsCONE MILLS CORPORA-TION(Employer)(Representative)(Title)Note:We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1624 Wachovia Building, 301 North MainStreet,Winston-Salem,North Carolina 27101,Telephone 723-2911.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S.WILSON, Trial Examiner:Upon separatecharges.duly filed onMay 27,1966,and on June 2, 1966,respectively,by Local 259,TextileWorkers Union ofAmerica,AFL-CIO, CLC, hereinaftercalled the Union,theGeneral Counsel of the NationalLaborRelationsBoard,hereinafter referred to as the General Counsel'and the Board,respectively,by the Regional Director forRegion 11,Winston-Salem, North Carolina, issued itsconsolidated complaint dated July 29, 1966,against ConeMillsCorporation,hereinafter referred to as the Re-spondent.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1), (3), and (5)and Section 2(6) and(7) of the Labor Management Rela-tionsAct,1947,as amended,herein referred to as the'This term specificallyincludesthe attorneyappearingfor the GeneralCounsel at thehearing.350-212 0-70-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct. Theconsolidated complaint was further amended onJanuary 18, 1967.2Respondent duly filed answers admitting certain allega-tions of the complaint and amendment thereto but deny-ing the commission of any unfair labor practices.Pursuant to notice,a hearing thereon was held inGreensboro,NorthCarolina, from March 13 to March16, 1967,inclusive,before TrialExaminer Thomas S.Wilson.Allpartiesappeared at the hearing, wererepresented by counsel,and were afforded full opportuni-ty to be heard, to produce,examine and cross-examinewitnesses,and to introduce evidence material and per-tinent to the issues.At theconclusion of the hearing, oralargument was waived.Briefs were received from GeneralCounsel and Respondent on May 1, 1967.Upon the entire record in the case and from my obser-vation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTCones Mills Corporation is now, and has been at alltimesmaterial herein, a corporation engaged in theprocessing, printing, and finishing of textile products at itsseveral plants located in the State of North Carolina andelsewhere. Respondent's Proximity Print Works plant,White Oak plant, Minneola plant, Edna plant, Salisburyplant,Granite plant, and Tabardrey plant, all located inNorth Carolina, are involved in this proceeding. Respond-ent, during the past 12 months, which period is represent-ative of all times material herein, purchases raw materi-als, goods, and supplies valued in excess of $100,000from points outside the State of. North Carolina, and in alike period sold and shipped finished products valued inexcess of $100,000 to points outside the State of NorthCarolina.As these jurisdictional facts are admitted in Respond-ent's answer, I, accordingly find that at all times materi-al herein, Respondent was and is an employer engaged incommerce within the meaning of the Act.II.THE UNION INVOLVEDLocal 259, TextileWorkersUnion of America,AFL-CIO, CLC, is alabor organization admitting tomembership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The Refusal to Bargain1.The factsThere are, as noted above, seven of Respondent'splants involved in this refusal-to-bargain phase of the in-stant matter. All seven are located in and around the cityof Greensboro, North Carolina, area: The White Oak andProximity Print Works in Greensboro itself, Salisburyplant at Salisbury, Edna plant in Reidsville, Minneolaplant in Gibsonville, and the Granite and Tabardreyplants in Haw River.2Thus, the General Counsel's pleading in this case consisted of theconsolidated complaint datedJuly 29, 1966, and a separate amendment tocomplaint dated January 10, 1967. At this hearing the fact that the issueswere stated in two distinct separate documents caused some confusion.The Trial Examiner suggests that,when separate complaints are con-The complaint alleged and Respondent's answer ad-mitted, the appropriate units in each individual plant andthe Union's majority representation therein at all timesmaterial here. Therefore, I find in accordance with suchadmission by Respondent.The evidence showed that for approximately 10 yearsprior to 1962, Respondent and the Union had annual col-lective-bargaining agreements in each of these sevenplants.All these contracts were automatically renewablein the absence of notice of termination thereof. Sinceabout 1952 none of these collective-bargaining agree-ments contained a dues-checkoff clause in favor of theUnion. Prior thereto some of these agreements had con-tained such a dues-checkoff clause.Commencing in or about 1962, the agreements at vari-ous of these plants were terminated by the Unionalthough recognition of the Union continued and theUnion and Respondent maintained their relationship ona continuing basis without benefit of written contracts.The collective agreement at White Oak, Respondent'slargest plant, was terminated by the Union on October20, 1965, after which time there were no written agree-ments in effect at any of these plants.Negotiations looking to a new contract at Edna beganatEdna on May 11, 1965, at Salisbury on October 4,1965, at Proximity on October 6, at Granite on the morn-ing of October 12, at Tabardrey on the afternoon of Oc-tober 12, at White Oak on the morning of November 17,and at Minneola on the afternoon of that same day. Theseso-called negotiations had, at the time of the hearing, con-tinued through a total of 39 sessions over a period ofbetter than 21 months through February 24, 1967,without agreement at any of the seven plants.Early in the negotiations the Union suggested thenegotiation of one contract to cover all seven plants as thedemands at each of the seven would be similar. Respond-ent rejected the suggestion on the grounds that it"preferred" to negotiate for each plant individually as ithad customarily done in the past. The Union acceded toRespondent's preference.At the hearing evidence was developed by GeneralCounsel as to the negotiations at each individual plantand about all 39 meetings held between May 11, 1965,and February 24, 1967. This Trial Examiner has no in-tention of wasting the time and space necessary todescribe the negotiations at each plant because thetestimony of these negotiations at each plant as adducedby both General Counsel and Respondent sounded likenothing more than a phonograph playing a broken recordwhere the needle continues to revolve in one groove only.This reiteration of the same themes continued more than1year and 9 months at each negotiation session no matterwhat contract was being there considered. It was a test ofhuman endurance, to say the very least.a.The pension planAt the commencement of negotiations the Union setforth 12 demands, the same 12 demands at each plant. Bythe time of the instant hearing the Union at least hadabandoned six of these and reduced others. Among thesolidated for hearing or amended prior to hearing, better practice dictatesthe issuance by General Counsel of a single amended consolidated com-plaint.This problem is so rampant throughout the various regions of theBoard that it should be corrected. CONE MILLS CORPORATIONdemands made were one for a pension providing $175 permonth, including social security, for employees having 20years of service and another clause permitting employeesat each plant to have their dues checked off by Respond-ent to the Union. It was on these two issues that thenegotiations floundered-and ended with diametricallyopposite results. Apparently the parties were in agree-ment in regard to all other issues.As found above, the original union demand made inMay 1965, was for a funded pension plan providing eachemployee at retirement age, after 20 years' service withRespondent, a minimum pension of $175 per month, in-cluding social security, and vesting on all employees after10 years continuous service but at a proportionatelyreduced amount.On September 29, 1965, Respondent forwarded to theUnion its own counterproposal on the pension plan. Thisplan provided a pension figured at $1 per month per yearof service at retirement age of 65 with percentage reduc-tions thereof on earlier retirement beginning at the age of60. The plan guaranteed retirees a minimum monthly pen-sion of $20 a month. But, under the terms of this plan, thisminimum would also be the maximum for those retiringwithin the first 20 months of the institution of the pensionplan regardless of the length of the employees' servicewith Respondent prior to the establishment of the plan.The plan also failed to vest rights in an employee prior toretirement. The plan proposed was companywide and notrestricted to any individual plant.The first discussion of the Company's proposed pen-sion plan occurred at the negotiations on the Salisburycontract on October 4, 1965. At this time the unionrepresentative,Mullins, objected to the proposed plan,first because those retiring immediately after the institu-tion of the plan would be deprived of their previous yearsof service with Respondent and restricted to a pension of$20 per month regardless of previous service, because theemployees received no vested rights to a pension prior toretirement; and further urged that the pension be figuredat $1.50 per month per year instead of the $1 as specifiedin Respondent's proposed plan. Vice Presidents ClarenceCone and John Bagwill for Respondent rejected these ob-jections out of hand saying that this plan was all Respond-ent could afford and that it was the "best" possiblepension plan.On or about October 12, 1965, the Union's researchdepartment in New York City had compiled a com-parison of Respondent's proposed plan with four otherpension plans which the Union had previously acceptedatmills in nearby North Carolina or Tennessee. Thiscomparison disclosed a number of shortcomings in theplan proposed by Respondent. Soon after the receipt ofthis comparison Mullins for the Union again rejectedRespondent's proposed plan but offered to accept anyone of the four plans used by the research department inmaking its comparison. Cone and Bagwill rejected thisoffer stating only that Respondent's plan was all thatRespondent could afford and that it was the "best" of allpension plans. Thereafter this broken phonograph recordwas replayed at each negotiation session at each plant upto the date of the hearing.The Union's Regional Director, Paul Swaity, accom-panied by one Prosten who was the Union's expert onpension plans, appeared at the negotiations on the Ednacontract on November 9, 1965. Swaity orally requestedthe cost of Respondent's proposed pension plan and the453actuarial assumptions upon which it was based. Cone an-swered that the Union did not need to know the cost ofthe plan and should be interested only in the benefitsthereunder. Finally, however, Respondent gave an esti-mated guess that the cost of the plan would be about 5cents per hour. The Union answered that on what little in-formation they were able to adduce, it figured the cost atno more than 1-1/2 or 2 cents. Prosten again requestedthat Respondent furnish the cost and the actuarial as-sumptions upon which the plan was based.Cone reiterated his refusal again stating that the Union"did not need" the cost or actuari al figures as the benefitswere all the Union need be concerned with. Before themeeting ended Swaity had protested that the pension con-tributionwas insufficient, requested a pension basedupon $1.50 (instead of $1) per month per year of service,and repeated his request for the cost and actual assump-tions of the plan.Thiswhole scene was repeated the next day,November 10, at the Proximity Print Works negotiationand again on November 11 at the Salisbury negotiationswith Respondent reiterating the negative position it hadoriginally taken in regard thereto on November 9. Inother words, the phonograph needle remained in the samegroove.Under date of November 15, 1965, Paul Swaity, on be-half of the Union, wrote Respondent as follows:During our recent round of negotiations at theEdna, Print Works and Salisbury Cone plants wepointed out the serious shortcomings in the com-pany's pension proposal.We are particularly con-cerned that the pension proposed by the companydoes not provide for vesting or increased paymentsbased on years of service.At our last negotiating conference we brought in aspecialist on pensions in the hope we could prevailon the company to amend its pension proposal. Inview of the complexity of this subject, it seems clearthat further discussion is necessary before a satisfac-tory arrangement can be achieved. It is our intentionto submit to the company a pension proposal thatmore closely meets the wishes of our people. To doso, however, requires specific data on which to baseour assumptions.This will, therefore, confirm our oral request ofNovember 9, 10 and 11 wherein we requested thefollowing actuarial information on which the com-pany's pension proposal is based.(1) Set of actuarial assumptions, including (a) mor-tality, (b) turnover, and (c) interest.(2) Census of employees to be covered by plan, in-cluding (a) age, (b) length of service, and (c) sex.I am aware of the company's desire to implementthe pension as quickly as possible. However, this isa very vital aspect of our contractual agreement andmore discussion is necessary. We will make every ef-fort to prepare the Union's counter proposal asquickly as possible after receiving the above actuari-al data.It is undisputed that Respondent did not answer thisletter and never supplied the information requested.About this time Cone announced at one of the negotia-tion sessions that Respondent intended to put the pensionplan into effect on January 1, 1966, and thus needed theUnion's prompt approval thereof so that the plan could be 454DECISIONS OF NATIONALsubmitted to the Internal Revenue Service for tax pur-poses prior to the effective date thereof. The Unionspecifically stated that it did not approve Respondent'sproposed plan and wanted further negotiations on it afterreceipt of the requested information.3On December 3, 1965, Swaity wrote Respondent asfollows:Iam deeply disturbed to learn that, notwithstand-ing my letter to you of October [November] 15th,the company has decided to implement its pensionproposals without giving the union a chance to sub-mit its counter proposals.The subject of a pension is vital to the workers theunion represents at Cone Mills. At our Negotiationsmeetingson November 9, 10 and 11, we requestedactuarial information to enable the union to submitcounter proposals that would meet the shortcomingsof the plan the company submitted.I am at a lossto understand why the company hasnot answered my letter of October 15th and, instead,implemented a pensionplan without further notice asthough no collectivebargainingrelationship existedwiththis union.I canonly view this action of the company as arefusal tobargain ona subject that the NLRB has re-peatedly held as a mandatory subject for collectivebargaining.As threatened Respondent made its pension plan effec-tive as of January 1, 1966, without change and withoutthe Union's approval but with the stated reservation thatthe Union couldcontinueto bargain regarding it if theUnion cared to.However, despite the Union's objections thereto, thispension plan has remainedwithout change since January1, 1966. According to Cone some union members havesince retiredand accepted their pensions thereunder; i.e.,the minimum$20 per monthregardlessof their previouslengthof service.b.The checkoffNegotiationsbetween Respondent and the Unionfloundered also on the questionof union security. Amongthe Union's original demands wasone that Respondentpermit its employeesto have theirunion dueschecked offmonthly byRespondentto the Union.AdmittedlyRespondentpermitted their employeeswithout objection to employ such checkoff system to paytheir United Fund contributions, their debts to the creditunion,and their purchase of United States saving bondsamong other things.The negotiators reached thisdemandfor the first timeat the firstnegotiation session onMay 11, 1965, at Salis-bury. Cone's prompt answerto thisdemandof the Unionwas in the negative on the groundthat "it was not in thebest interestof the Company." Cone gavethe same an-swersthroughout everynegotiation sessionto the verylast oneon February 24, 1967,when he againrefusedRespondent's requeston the ground that "it was not inthe best interestof the Company." That in a nutshell isthe history of the negotiations over the checkoff.LABOR RELATIONS BOARDWhen it was pointed out to Cone that the checkoff wasused for the above-enumerated purposes, Cone agreedbut distinguished the use of the checkoff for those pur-poses from its use for the payment of union dues on-thegrounds that its use for the United Fund, credit union andUnited States bonds was "in the company's best in-terests" whereas for union dues was not.During the course of the negotiations the Union madeseveral alternativesuggestionswhich were all rejected byRespondent. One of these was that the union employeeswould buy United States bonds in the name of the Unionon the checkoff system which Respondent would turnover to the Union when paid for. Cone rejected this onthe grounds that it was pure "subterfuge" masking a regu-lar dues-checkoff system and so was not "in the best in-terest of the company."Respondent itself made, two suggestions. Cone saidRespondent would permit a union departmental represent-ative to collect dues from the employees during workinghours and on company property provided, as Respond-ent's brief states it, that "such solicitation does not inter-fere with the work of the employees involved." And atthe Proximity Print Works Respondent said it wouldbuild a permanent booth to be placed at a gate entrancewhere dues could be collected by the Union on payday.In fact Respondent stated it would put this booth onwheels so that it could be moved from gate to gate. TheProximity plant hassevensuch employee entrance gates.Respondent's brief argues that, if Respondent has beeninterested in weakening the Union on thisunion-securityissue,or preventing it from carrying out its statutoryrights of representation, Respondent would not have of-fered "these procedures which facilitate the collection ofdues by the Union from its members." The brief furthercites these two offers as proof that the Respondent hasbargained over this issue of union security "with an openmind and desire to reach an accord." These argumentsmust have been made with tongue in cheek. The quotedproviso in Respondent's offer No. 1 effectively eliminatesthat procedure as a method of collecting dues for it isquite impossible during working hours to solicit duesfrom a working employee without "interfering" with hiswork, as well as the work of the solicitor. And one booth,even on wheels, could hardly cover seven gates adequate-ly for the collection of dues on payday. The jokers in-herent in each of these so-called offers render each ofthem practically useless for the collection of dues. Themaking of such offers, contrary to the contention inRespondent's brief, hardly qualifies as proof of Respond-ent's bargaining "with an open mind and desire to reachaccord." In fact, it tends to prove the contrary.When pressed for specific objections to the checkoffduring negotiations, Cone stated that: (1) the Union hadbeen a source of trouble to the Company during the yearsthe checkoff had been in existence; (2) the Company's ex-perience was that it had much less trouble with the Unionwhen the Union did not have any checkoff; (3) "in 1951[when the checkoff was still permitted] the Union had astrike which .. did great harm to the Company"; and (4)he felt that the 1959 strike at Dwight Mill in Gadsden,Alabama, was the "direct result" of the checkoff. Hence,according to Cone, the checkoff was "not in the best in-8Admittedly the above is a capsulized account of the negotiations at theCone plants.The admitted fact is, however,that the needle remained inthe same groove throughout all the negotiation sessions. CONE MILLS CORPORATIONterest of the Company."4 Cone ended by stating that hewas not going to grant the checkoff to help the Unionbuild a "strong" union.At the hearing--but not during the negotiations - Conecited certain other reasons for Respondent's refusal togrant the checkoff. First, Cone maintained that unionsrequired to collect their own dues without reliance upona checkoff were more responsive to the interests of itsmembership and attuned to their desires. Second, Conebelieved that payroll deductions tended to create a feelingof ill will among the employees and appeared to fear thatdues deductions might alienate employees from theirunion on that account. In Cone's mind apparently thedeductions made for the United Fund, credit union orUnited States bonds did not create this feeling of illwill -but union dues deductions would. Third, the collec-tion of union dues was an internal union matter withwhich Cone did not desire to become involved becausethe Act requires an employer to maintain a "hands offpolicy" in such matters. And lastly as the Union had been"irresponsible" in the past, Cone did not desire to makeit into a "strong" union 5Respondent's brief sums up the matter this way: "Thislong period of experience of dealing with this Union hasled Respondent to the considered judgment that it doesnot advance its interests orthose of its employeestoserve as a collecting agent of financial obligations fromthe members to the Union. This is particularly true inview of the type of checkoff clause requested by thisUnion (Exhibit A to R: E.3) which is fraught withproblems to Respondent from some of its employees."[Emphasis supplied j6Once during the negotiations the Union offered towithdraw its demand for the checkoff provided that theRespondent would agree to certain stated financial im-provements in the contract. Respondent did not chooseto accept the trade.Thus the matter stood at the time of the hearing. TheUnion was still demanding the checkoff. Respondent wasstill refusing on the grounds that it "was not in the best in-terest of the Company" and, as Cone said, Respondentwas going to do nothing to help the Union become a"strong" union.2.ConclusionsThe history of the negotiation at issue here lead but tothe conclusion that Respondent entered the negotiationson May 11, 1965, with the fixed determination, adheredto the very end on February 24, 1967, that it would reachno collective agreement with the Union except onRespondent's own terms. To date, Respondent has beeneminently successful in this endeavor.At the very commencement of the negotiations here theUnion suggested that the parties conduct one set ofnegotiations covering all seven of Respondent's plants, asuggestion of merit from the point of view of efficiencyand timesaving. Cone promptly rejected the idea. The'Yet, during his testimony, Cone cited this Dwight strike as a "goodstrike." It was a "good strike," according to Cone, because Dwight wasnot "competitive" in the textile field so that Respondent would have hadto close it anyhow. So the 1959 strike was a "good strike" because ithelped Respondent in so doing. However other testimony indicated thatthe purpose of the strike at Dwight was to force Respondent to grant thesame 8-cent wage increase which was at the time going through thesouthern textile industry. As a result of this 5-week strike, Respondent455only argument he gave for this was that Respondent"preferred" to negotiate for each plant separatelybecause it had always been done that way in the past. Foran employer entering negotiations with an open mind andanxious to reach agreement, this seems a strange, ineffi-cient, and unbusinesslike decision. For an employer en-tering the negotiations with a mind determined not toreach agreement, Cone's decision makes sense. Sevennegotiations can be made to take at least seven times aslong and, if agreement appears imminent at any one point,a shrewd negotiator can always play one plant off againstanother so that agreement can either be forestalled or, atthe worse, interplant union friction can be created.By the date of the hearing herein the parties hadreached agreement on all items except two: Respondent'spension plan and the checkoff. But because of these twoitems no agreement has been consummated.Section 8(d) defines the statutory duty to bargain col-lectively as "the performance of the mutual obligation ofthe employer and the representative of the employees tomeet at reasonable times and confer in good faith withrespect to wages, hours, and other terms and conditionsof employment, ..." The facts here prove that Respond-ent always had the time and the vice presidents to spareto sit and chat with representatives of the Union overwages,hours,andworking conditions through 39meetings covering a period of more than .1 year and 9months. The facts likewise prove that these vice pres-idents on these occasions over this period of time did nobargaining on either of the two issues which divided theparties, pension plan and checkoff, other than to repeatover and over again that the pension plan proposed by theRespondent, being the "best" of all possible pensionplans, would go into effect as of January 1, 1966, that theUnion had "no need" for the cost and actuarial informa-tion which it had requested from Respondent about thatplan, and "no" to the Union's request for the checkoff.Respondent most certainly fulfilled the first part of themutual obligation required by Section 8(d) "to meet atreasonable times." But just as certainly Respondentfailed in the second part of that mutual obligation to"confer in good faith."While it is also true that Section 8(d) does not require"concessions" by any party to the negotiations, it stillverges on the unusual, if the bargaining is actually beingconducted in good faith, to find the parties 1 year and 9months and 38 meetings later in the exact same positionthey were in at the very first meeting- as occurred in thiscasedue exclusively to the incessant repetitionthroughout these so-called negotiations of two statementsby Respondent's vice presidents: (1) Respondent's pen-sion plan being the best possible pension plan was goinginto effect on January 1, 1966, regardless of the Union'sopposition thereto; and (2) the checkoff was not "in thebest interest of the Company." The only possible implica-tion from this incessant repetition was that Respondentwas bound and determined under all circumstances to putitsown pension plan into effect on January 1, 1966,negotiated the 8-cent wage increase and then closed the Dwightmill. Inaddition the Union acknowledged that there had been some irresponsiblelocal union leaders at Dwight.5Cone evaded answering the question as to whether Respondent wouldgrant the checkoff to a union it considered to be "responsible."6There is not one word of testimony in this record that Cone made anyobjection to the phraseology of the checkoff authorization card during thenegotiations. In fact the discussion never got that far. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDwithout change and that the idea that Respondent wouldever grant checkoff rights was ridiculous.Of course, the Union could have had seven agreementson Respondent's terms-but with Respondent's pensionplan unchanged and no checkoff.This was conclusively proved when the Union offeredto swap its demand for the checkoff for certain economicbenefits and Respondent rejected the challenge. In otherwords there was to be no give or take in these negotia-tions.Any contract executed would be exclusively onterms predetermined by Respondent- otherwise no con-tract. This is not bargaining in good faith.And that is the way it is today; Respondent's pensionwithout change has been in effect since January 1, 1966,and no contract has been executed.a.The pension planAs regards the negotiations of the pension plan,Respondent submitted its plan to the Union on Sep-tember 29, 1965. The Union's research department madea comparison of the plan submitted with four plans al-ready in effect, with the Union's consent, at other com-pany plants in the vicinity by October 12, 1965, which in-dicated several aspects of the Respondent's plan con-siderably less favorable to the employees than the otherfour plants; to wit, the amount of the pensions, credit forprevious service, the vesting of pension rights, etc. Whenthe Union offered to accept any of the other four plans in-stead of Respondent's, Cone rejected the offer on thegrounds that Respondent's was the "best" plan and allRespondent could afford.7 Then orally on September 9,10, and 11 and in writing on September 15, and again onDecember 3, 1965, the Union requested the cost figureof Respondent's plan and the actuarial assumptions onwhich the plan was based. These requests Respondentrefused and ignored on the grounds, asConeput it, thatthe Union had no "need" therefor as the Union should beinterested only in the benefits provided therein. Cone'srefusal to supply the requested information was thus dueeither to his own omniscience in knowing that that infor-mation would do nobody any good or because Respond-ent had no intention of bargaining in relation to the planit had proposed. Subsequent facts indicate the latter. Theinformation requested was pertinent to a mandatory sub-ject of bargaining,8necessary and important for anyfurther bargaining or trading on the subject."Respondent's brief argues that the Union had no"need" for the facts requested because it actually hadsuggested improvements in the amountof thebenefitsand in the vesting of rights under the plan without the in-formation.However the brief fails to consider the factthat the Union might have preferred to substitute wage in-creases for the pension plan proposed. In fact, if Respond-ent's "guess"that the pension plan would cost 5 centsan hour was true,it is possible that Respondent couldhave saved money in such a swap. But Respondent wasadamant-it was Respondent's pension plan or nothing.Thisis not good-faith bargaining.As the facts requested by the Union and refused byRespondent were necessary, pertinent and material tofurther bargaining on the pension issue,Respondent's'Cone did not specify the best for whom.8Reed & Prince ManufacturingCompany, 96 NLRB 850, enfd. 205F.2d 131(C.A.1).Inland Steel Company v.N.L.R.B.,170 F.2d 247(C. A. 7).refusal to supply same as requested constituted a refusalto bargain in violation of Section 8(a)(1) and(5) of theAct. I will recommend that Respondent supply therequested information.Respondent's brief introduces the technical defense asto this information issue that,as Respondent originallyrefused the Union's request for the information a coupleof weeks before the Union's written request for the samesatedNovember 15, 1965, this refusal of informationcannot be found to constitute an unfair labor practicebecause of the 6-month limitation of Section 10(b) of theAct. The charge here was filed June 2, 1966, so that thecritical or 10(b) period began, according to Respondent'sfigures, on December 2, 1965. Respondent's contentionmight be meritorious if the Union's last request for infor-mation had been the request of November 15, 1965, butthe facts show without dispute that the Union renewed itsrequest for this information by letter dated December 3,1965,which Respondent again chose to ignore. IfRespondent were bargaining in good faith and with anopen mind, there was always a chance that Respondentmight change its mind and supply the requested informa-tion-although in this case it did not.Because of thisDecember 3 letter at least, this contention of Respond-ent's is without merit.This defense could have merit only on the theory thatonce Respondent had said "no," that ended the matter.This theory tends to confirm the thought that Respondentdid not enter these negotiations with an open mind.By putting its own pension plan into effect on January1, 1966, without change and without the Union's consentthereto, Respondent unilaterally changed the wages andworking conditions of its employees.By so changing thewages and working conditions of its employees uni-laterally and over the Union's objection, Respondentagain violated Section 8(a)(1) and (5) by failing to bargainin good faith.Respondent's brief suggests that Respondent had theright to make such unilateral changes because an "im-passe" had developed between the parties on the pensionplan issue.ThisTrial Examiner cannot agree that an im-passe had in fact developed. However if, contrary to thislast finding, an "impasse" had in fact developed on the is-sue, this "impasse" resulted solely from the fact thatRespondent illegally refused to supply informationrequested by the Union and required in order to continuenegotiations thereon.Thus this so-called "impasse"resulted exclusively from the lack of good faith on thepart of the Respondent. This is not the type of "impasse"which would justify Respondent in unilaterally institutingthe pension plan over the Union's objections.b.The checkoffThe complaint next alleged that Respondent had failedto bargain in good faith about union security;i.e., thecheckoff.The factsshow that Respondent never did bargainabout thecheckoffin good faith.At the veryfirst meetingatwhich the issue was discussed Cone and Bagwillrefused the checkoff-in fact,ridiculed the idea of acheckoff-because"itwas not in the best interest of the'SylvaniaElectric Products, Inc.,154 NLRB 1756, enfd. 358 F.2d 591(C.A. 1), and see May 11, 1967, address by Stanley S. Surrey, 65 LRRM53. CONE MILLS CORPORATION457Company."One year,9 months, and 38 meetings laterRespondentwasstillrefusingtograntthecheckoff-because "it was not in the best interest of theCompany."When pressed for reasons as to why the checkoff wasnot in the best interest of the Company, Cone quite can-didly stated that Respondent was not about to help makethe Union into a "strong"union,that Respondent hadhad less"trouble" with the Union without the checkoffthan it had had when the Union enjoyed the checkoffright,i.e., during the period preceding,but including, the1951 strike, and that the 1959 Dwight strike was the"direct result" of the fact that the checkoff was in effectthere.ObviouslyCone and Respondent equated a"strong" union with one which received its dues bymeans of the checkoff. Equally, obviously neither Conenor Respondent wanted a strong union representing itsemployees. In this Respondent may well have beenright-from the company standpoint.The same argumentleads to the conclusion that"it is not in the best interestof' the employer to haveanyunion representing its em-ployees. Cone, however, did not vocally carry his argu-ment to the ultimate.To counterbalance the idea that Respondent had aclosed mind on the checkoff issue,Respondent's briefpoints out that Respondent offered:(1) to allow theUnion to have an authorized agent collect dues in the de-partment of the plant during working time "provided thatthat did not interfere with the work," and (2) to build apermanent booth on wheels where the Union could col-lect dues at the gate on payday.Respondent's brief ap-pears to argue that these two offers "to facilitate the col-lection of dues"proves that the Respondent was bargain-ing on the issue with an open mind.The bona fides ofthese two offers is questionable at the very least becausean employee at work can hardly be solicited for his uniondues on working time "without interfering with his work"and one permanent booth located at a gate entrance, evenwhen on wheels, is hardly to be considered an efficientmethod for the collection of dues at a plant havingsevenentrance gates for employees.These offers would havehardly facilitated the collection of dues. In fact the jokerscontained in these offers were so obvious that Cone musthave been having his little joke at the Union's expense byeven makingthe offers.Cone's arguments,both during negotiations and at thehearing, suggestalso that Respondent recognized theUnion'sneed for a steady source of income and haddetermined resolutely to refuse any such type ofprocedure in order to prevent the Union from having thecapacity to perform its representative functions andthereby becoming what Cone describedas a "strong"responsible union.Respondent had appreciated thoseyears without a collective-bargaining agreement and witha weak representative of its employees and intended tokeep things that way.At the hearing Cone made the charge that Respondentrefused the right of'checking off union dues because theUnion was "irresponsible"in having caused the 1951 and1959 strikes but, when asked, refused to make any intel-ligible answeras to whetherthe checkoff would be givento a union which Respondent considered "responsible."When the Union offered to pay the cost of the checkoff,Cone refused stating that the cost thereof would benegligible as the payroll was handled on an IBM machine.Cone carried his arguments so far as to say that it wasnot in"the best interest of the employees"to permit thecheckoff of union dues because that might cause"illwill"between the employees and the Union. As Conediscovered no creation of ill will from the checkoff of em-ployee contributions to the United Fund, the payment ofcredit union debts or the purchase of United Statesbonds, it is hard to see why the deduction of union dueswould so result, especially as the deduction of union dues,like the other deductions, would result only from the em-ployees' own voluntary execution of such a checkoffauthorization. The refusal of the checkoff of union dueswhile permitting it for such activities as the United Fund,the credit union and United States bond proves Respond-ent's desire to discriminate against the representative ofits employees. It also proves that this discrimination wasbeing practiced for Respondent's purposes only and notthat of its employees.Thiswas further proven when Cone rejected theUnion'ssuggestionthat employees be permitted tocheckoff the amount of their union dues for the purchaseof United States bonds made payable to the Union. Conerejected this as a mere "subterfuge." Respondent wanteda weak union or none at all.Cone also testified that Respondent rejected thecheckoff of union dues because it was his feeling that aunion forced to collect dues itself from its members was"more responsive" to the aims and desires of its member-ship.This contention qualifies both as subterfuge andevidence of Cone's omniscience. In addition it concerneda matter exclusively between the member and his unionand of no concern to Cone or Respondent.When the Union offered publicly to withdraw itsrequest for the checkoff in return for certain economic ad-vantages for the employees, Cone rejected the offer.Cone recognized that he had an issue in the checkoff withwhich he could prevent an agreement being reached andhe did not intend to lose it. He was not about to bargain itaway.Upon the evidence presented here I must find that theRespondent entered the negotiations with a hermeticallysealed mind on the issue of the granting of the checkofffor union dues, never bargained in good faith thereon butinstead used the issue to prevent the reaching of a collec-tive-bargaining agreement with the Union in violation ofSection 8(a)(5) and (1) of the Act.10B.The Discharges1.The factsRalph Johnson was first employed by Respondent onSeptember 25, 1947, and worked continuously thereafteruntil his discharge on May 12, 1966.At the time of his discharge Johnson was a greige or"gray" tender working on machine No. 3 of Respondent's10 printing machines in the Proximity Print Works. Eachof these machines is operated by a crew of three men: Aprinter, a gray tender and a backtender. On machine No.10H K. Porter Company, Inc.,153 NLRB 1370, enfd. 363 F.2d 272(C.A.DC.); Roanoke Iron & Bridge Works,160 NLRB 175. 458DECISIONSOF NATIONALLABOR RELATIONS BOARD3 the printer was Daniel Kirkman, the gray tender RalphJohnson, and backtenderJames "Pete" Johnson.At Respondent's Proximity plant the tenders wererepresented by the Union whereas the printers weremembers of a labor organization known as the MachinePrinters Beneficial Association.For a considerable period of time the tenders had beencomplaining that the printers were refusing to do part ofthe work which they had been doing for the past 19 yearsat least and thus forcing the tenders to do that workthereby increasing the workload of the tenders.In the early part of 1966 this workload dispute begancoming to a head with the printers continuing to say moreand more often "that ain't my work" and forcing thatwork onto the tenders. Two of the three shifts, at least,were involved in this workload dispute.On March 3, 1966, the Union filed a grievance withRespondent over this workload dispute. At that timeRespondent returned the Union's grievance on thetechnical grounds that the grievance failed to specifyspecific instances and was not signed by all members ofthe complaining group.However in the early part of April Ben Thornburg, su-perintendent of the Proximity plant, held a meeting withthe tenders and printers about the dispute. Union Busi-ness Agent Mullins happened to hear that the meetingwas to be held and attended although without invitation.At this meeting an attempt was made to work out a jobdescription of the duties of each of the three members ofthe crew. The attempt was unsuccessful as the jobdescription satisfied none of the parties, particularly theRespondent which thought that the operation should be"a team effort" with everybody keeping busy until themachine was back in operation.During the meetingThornburg took occasion to notify Ralph Johnson thatRespondent did not like his arriving at the plant early andgoing up and down the line talking and wanted the prac-tice stopped.Johnson denied causing any trouble andasked Thornburg to prove it. Thornburg stated that he didnot have to prove it."Sometime in April a 1-day "holiday" was called toprotest this workload problem.Finally on May 11, 1966, Thornburgagaincalled eachcrew into conference individually and read them aprepared statement to the effect that from that time on theoperation of the machines was to be "a team effort" dur-ing color and roller changes with each man keeping busyuntil the machine was back in operation. He added "andthat's the way its going to be from now on." Thornburgfirst asked Ralph Johnson if he would cooperate with thatprogram. Ralph agreed "100 percent, if you will carry itout that way." Pete Johnson also agreed to cooperate.Kirkman answered, "well, I'm a skilled man, myself" but,when Thornburg pointed out that both Ralph and Petewere also skilled men, Kirkman agreed, adding that hethought he had said "too much." Thornburg again re-minded Ralph that he wanted Ralph to stop coming inearly in the morning and"causing trouble" by going frommachine to machine. Ralph requested that he call some-11This subject came up at this meeting,according to Thornburg'stestimony,because a third shift supervisor[who did not testify] hadrecently told Thornburg that Johnson was arriving early and going up anddown the lines talking and asked Thornburg that it be stopped because histhird shift was not having any workload problems and he, the supervisor,did not want it to get started on his shift. Admittedly Thornburg and thesupervisor both thought, without having heard any of the conversations,that Johnson was talking about the workload problem.body in to prove that he wascausingtrouble. Thornburganswered that he did not have to. Thornburg ended themeeting by saying, "if you boys have any trouble or dis-agreement about working together on that machine, noti-fy your supervisor and it will be looked after." Pete andRalph returned to the machine. But Thornburg kept Kirk-man for a few words alone before sending him back towork.The following day, May 12, machine No. 3 had tomake a color change about 11:30 a.m. The machine wasstopped. Ralph, as usual, went in search of the four trucksnecessary to remove the boxes to the color room, Petebegan raking color out of one box while Kirkman left forthe restroom. Raking colors out of the box was one of thejobs which the printers were forcing onto the tenders bytheir refusal to consider it part of their, printer's, job.Ralph secured his trucks and began raking color out ofanother box while Pete continued raking colors out ofother boxes. When Kirkman returned from the restroom,he stood at the workbench watching the others work.Pete remarked to Ralph, "Is that cooperating?" Ralphthen stopped working and walked to get a sandwich froma machine some 400 or 500 feet away. Pete continuedworking. Kirkman continued watching.After Ralph finished his sandwich, he went to Super-visor Billy Gene Thornburg and complained that Kirk-man was not carrying out his agreement and doing hisshare of the work. Billy Gene stated that he would haveto wait until somebody got back from lunch and hastilyleft the scene.According to Ben, Billy Gene reported to his brother,Ben Thornburg, that he, Billy Gene, had heard that Ralphwas saying that General Manager Gardner would haveThornburg raking out colors before he would have theprinters do that work and also that Ralph had complainedto him that Kirkman was not keeping his part of theagreement. 12Upon receiving this report, Ben Thornburg sent forPete Johnson, Kirkman, and the Printers Associationrepresentative to meet with him in the conference room.At this meeting Thornburg asked Pete if Kirkman waskeeping his agreement and, according to Thornburg'stestimony, Pete answered the question "yes."13 Afterreceiving this affirmative answer Thornburg then sentBillyGene to bring Ralph and Union RepresentativeNoah Lewis to the conference too.14 With the arrival ofRalph and Lewis, Thornburg asked, "What's the troubleon number three?" Ralph answered that Kirkman was notdoing his job whereupon Thornburg continued, "Well, Iunderstand that you are going up and down the line tellingthatDaniel Kirkman is not carrying out his part of thebargain." Thornburg then asked Pete if Kirkman waskeeping his share of the bargain15 and Pete nodded.Thornburg turned and said, "Ralph, I warned you aboutgoing up and down the line and stirring up trouble." WhenRalph answered, "Prove it," Thornburg replied that hedid not "have to prove a damn thing" and continued,"Ralph, I have warned you aboutgoingup and down theline, trying to create trouble. Now, you are just aBilly Gene Thornburg was not called as a witness.3Pete Johnson was not called as a witness.14Ralph Johnson testified that he sought out Noah Lewis to accompanyhim to the conference room. This conflict is not important enough to beresolved.15Neither Ralph nor Lewis heard this question asked. CONE MILLS CORPORATION459troublemaker." Ralph repeated, "Prove it." Thornburgsaid,"Well, its evident that you are just a troublemaker.I'm discharging you as a troublemaker. Get yourdamn clothes and leave."16 Thereupon, about 1:30 p.m.Ralph walked out of the plant informing a few fellow em-ployees who inquired that he had been fired.Upon learning of the discharge of Ralph Johnson, theplant grapevine began carrying the rumor that therewould be a one-half hour protest workstoppage beginningat 2 p.m. to protest Ralph's termination.About 2 p.m., a crowd of employees variously esti-mated at from 12 to 20 gathered at machine No. 3. One ofthe employees present was Pete Johnson. Some of themachines were shut down while others continued operat-ing.AssistantManager Joseph Wright was promptly in-formed of the work stoppage and went to the scene wherehe estimated some 15 employees had gathered. The firstemployee Wright spoke to was Noah Lewis,the unionsteward, because, as Wright expressed it, he figured theunionsteward "would know what was goingon." Inanswer to Wright's inquiry if the men were on strike,Lewis said that they were "protesting the firing of Ralph... we want you to put him back to work right now" andsuggested further, "Now, Joe, why don't you talk to someof the boys in here, and we can get this thing settled rightoff, and talk to the management just a little bit." Wrightanswered, "I ain't got no time for that now" and added"We have aregulargrievance procedure to handle thissort of thing and we will not put him back to work rightnow." He requested Lewis to get the men back to work.Wright then asked, "Noah, are you on strike? If you areon strike, you have to leave the plant and if you don'tleave the plant or go back to your job, then I'll have todischarge you." Lewisagainstated that the men wereprotesting the discharge of Ralph Johnson. Wright thereu-pon discharged Lewis.17-EmployeeWilliam Tingen, Jr., said, upon hearingWright discharge Lewis, "If you fire Noah, you're goingto have to fire me too." Which Thornburg promptly did,ordering Billy Gene to escort the two men out of theplant. 18Upon seeing Lewis and Tingen escorted from the plantsomeof the protesting group returned to work whileothers remained standing in the corridor.Wright then spoke individually with each of the follow-ing employees: Eugene Henley, Edward Dick, RonaldGardner, Lester Flippin, Alfred Walker, and Jack Wells.These conversations wereall similarand went about asfollows, as described by employee Ronald Gardner:[Wright] said, "What's going on?"And I said, "We are protesting Ralph Johnson'sjob."And he said, "Well, is this a strike?"And I said, "No."He said, "What are you doing?"And I said, "I'm protesting."He said, "Why don't you go back to work?"And I said, "I will when the rest of the fellowsdoes."And he said, "You are terminated."There were three notable exceptions to this routine.When Wright told employeeEugeneHenley to "goback to work," Henley answered, "Well, I'mprotesting.IT go back to work as soon as this wrong that I feel hasbeen committed is right." Wright then ordered Henley toleave the premises. Then, in Henley's words, "I told himI would have to be evicted."When Wright asked employee Ronald Gardner toleave,Gardner told Wright that he "was going to stayuntil 3 o'clock, at the regular quitting time."Wrightdischarged him promptly.When Wright told employee Edward Dick to go backto his job or he would have to fire Dick, Dick told him, "Icouldn't go back after they had fired all my friends."Wright discharged him.About this time someone stated that the half-hourprotest was over and they should go back to work. Ac-tually Henley, Gardner, and Dick did return to theirmachines. However, just about the time they had arrivedat theirmachines,police officers whom Ben Thornburghad called also arrived in theplant.Ben Thornburgpointed out Henley, Gardner, and Dick at their machinesto the officers and said he wanted them arrested for"trespassing."The officers arrested the three only afterThornburg had assured them that he-would appear at thepolice station to sign warrants for their arrests. The of-ficers then accompanied the three employees to the patrolwagon, drove them to the police station where the threewere "booked," fingerprinted, and photographed beforebeing released.About 4 p.m., Ben Thornburg appeared at the policestationand signedthe warrants for their arrest.About a week later a hearing was held but it was stipu-lated that the courtdismissthe chargesagainstthe threeon the ground that the warrants were improperly drawn.No further action has been taken in regard thereto.2.Conclusionsa.The discharge of Ralph JohnsonWhy was Ralph Johnson discharged on May 12?Ben Thornburg who discharged Ralph admittedly toldhim that it was because Ralph was a "troublemaker." Theevidence proves that in Thornburg's opinion Ralph wasa "troublemaker" because he was the Union's chief ad-vocate in the workload dispute which had been simmeringin the Proximity plant for a long period of timer betweentheUnion representing the tenders and the PrintersBeneficial Association representing the printers.For reasons best known to itself Respondent ap-parently did not want to settle this dispute, perhapsbecause, as Respondent's brief acknowledges, the prin-ters had been increasing the workload on the tenders byrefusing to do work which for 19-1/2 years past the prin-ters had customarily performed and so the settlementwould have had to favor the Union. A settlement in favorof the Union's position might have enhanced the Union'sreputation among the employees -but as Cone candidly16According to Respondent, all discharges have to be cleared byGeneral Manager Gardner. According to Thornburg, this discharge wasnot cleared with Gardner until about 4 o'clock Also according to BenThornburg, he, Thornburg, was at the police station about 4 o'clock.-17According to the testimony of Lewis, after Wrightsaid, "I ain't gotno time for that now," be promptly discharged LewisisBoth Lewis and Wright estimated that their conversation lasted 6 or7 minutes.19According to Personnel Manager Kinney's letter of March 7, 1966,that dispute had been in existence for 3 years. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDacxnowledged,Respondent would do nothingto help theUnion become a "strong union."When on March 3, 1966, the Union had filed a writtengrievance over this workload problem, Kinney by letterdatedMarch 7 returned the written grievance on thehighly technical grounds that it was not specific enoughand that it was not signed by all members of the affectedgroup.This latter reason obviously tended to denigratethe Union's representative capacity.Respondent's opinion of Ralph as the ringleader for theUnion in this.dispute was based upon two things: (1)Ralph did not conceal the fact that he objected to hearingprinter Kirkman say "that ain't my job" to work whichthe printers had been doing for 19-1/2 years to Ralph'spersonal knowledge and thus forcing extra work onto thetender; and (2) a report received by Thornburg from a su-pervisor-who was not called as a witness - who reportedthat he feared that Ralph was spreading the workloaddispute to the third shift (which was the only shift unaf-fected therewith) by coming in early for work and talkingto the third shift tenders.20 As to this latter point it mustbe here noted that, even according to Thornburg'stestimony regarding the supervisor's report to him, thesupervisor had heard none of Ralph's conversation. Butthe fact remains that Respondent through Thornburg con-sidered Ralph to be the union ringleader in the workloaddispute.`By the middle of April, however, this workload disputehad grown to such proportionthatRespondent,even intheabsence of a filed grievance, made efforts tostraighten out the dispute by means of.detailed jobdescriptions for each of the three jobs. It is to be notedhere that Respondent did not invite the union representa-tive to this settlement conference but that Mullins,havingby chance heard that the meeting was to take place, at-tended without invitation.But these detail job descrip-tions satisfied noneof the parties, particularly theRespondent.Finally on May 11,againwithout consulting with theUnion, Thornburg, "settled" this workload dispute onRespondent's own terms, as was to be customary, byreading a statement to the individual crews to the effectthat on color and roller changes the crew was to act as a"team"with everybody keeping busy until the machinewas back in operation. At the conference with the opera-tors of machine No. 3 Ralph expressed 100 percentsatisfaction "if it was carried out that way." Kirkman'squalified acceptance thereof based upon the fact that he"was a skilled man" caused Thornburg to have a fewwords in private with Kirkman in the presence of thePrintersBeneficialAssociation representative beforeKirkman returned to work.The very next day when the machine was shutdown fora color change about 11:30 a.m., Kirkman promptly de-parted for the restroom and, upon his return, stood idly bydoing nothing but watching while Ralph and Pete worked.Even after Ralph had quit and walked some 400 or 500feet to get a sandwich and returned, Kirkman was stillidlywatching and doing nothing. Ralph thereupon fol-lowed Thornburg's instructions and reported Kirkman'sinactivity to Supervisor Billy Gene Thornburg.21 BillyGene made no attempt to settle the dispute but instead re-ported to Ben Thornburg.I here make the finding that Kirkman did nothing dur-ing this color change and thus failed to cooperate with thesettlement of the workload dispute made by Thornburgon May 11. This finding is made upon the credited anduncontroverted testimony of Ralph Johnson.Upon receipt of Billy Gene's report, Ben ThornburghadKirkman, Pete, and the Beneficial Associationrepresentative brought to his office. There, according toBen Thornburg's testimony exclusively, he inquired ofPete if Kirkman had been complying with the May 11agreement and that Pete thereupon gave the answer"yes."22Having thus gotten the desired answer, whethertruthful or not,23 Thornburg had Ralph brought to theconference and either invited or permitted UnionSteward Noah Lewis to attend also. It is significant thatThornburg did not question Ralph about the facts of thematter but instead preemptorily discharged Ralph as a"troublemaker" without any consideration of the meritsof the grievance at all.In fact if Thornburg had chosen to get to the merits ofRalph's grievance, he would have had to discharge Kirk-man for loafing and breaking the agreement of the previ-ous day. But the facts might well have justified thedischarge of Ralph for loafing as well.But instead of that Thornburg carefully dischargedRalph for allegedly being a "troublemaker" and not for20Regardless of Ralph's conversation, the thirdshiftremained unaf-fected.21Billy Gene was not called as a witness so this fact is undisputed.22Respondent'sbrief indicates that Respondent believes that thistestimony regarding Pete's affirmative answer as testifiedto by BenThornburg constitutes a full and satisfactory refutationof Ralph's detailedtestimony showing that Kirkman did no work duringcolorchange here in-volved.Thisis not so.Ralph gave an eyewitness account from the witness stand of Kirkman'sactivityor lack thereof and was subject to cross-examination thereon.ThusRalph's testimony was affirmative probative evidencethat Kirkmandid no work.On the other hand the testimony given by Ben Thornburgthat Pete gavean affirmative answer to Thornburg's questionis probativeevidence thatPete gave such affirmative answer in answer to the question posed. But onthe question of whether Kirkman was in fact working during the colorchange or not, Thornburg'sabove testimony amountsonly to rankheresay.Thornburg himself had no personal knowledgeof whether Kirk-man worked or not. So the answer to thislatterquestion of Kirkman'sworking or not depended upon Pete's capacity as a witness,Pete's oppor-tunity for observation of Kirkman's activities and upon Pete's -not BenThornburg's -credibility.But under the method by which Respondentchose to present this evidence regarding Kirkman's activities,i.e., throughBen Thornburg's testimony as to what Pete answered,Pete could not betested on any of the above matters through cross-examination.Pete wasnot presented as a witness and, therefore,could not be cross-examined. SoThornburg's testimony as to the contents of Pete's report to him amountsto nothing but hearsay is not substantive,probative testimony on thatsubject given by Ralph.Of course Respondent could have controverted the testimony of RalphJohnson on Kirkman's lack of activity by presenting either Pete Johnsonor Kirkman himself.Respondent chose to present neither as a witness.The inferenceis plain.It should also be pointed out that Ralph testified that Pete said to him inreference to Kirkman's lack of activity,"Is this cooperation?"On thequestion of Kirkman's working or not,this report also amounts to hearsay.Ralph's eyewitness account of Kirkman's doings, however,is not hearsay.11 It is a well-known phenomenon that employers often receive ananswer from employees which the employee believes the employerdesires when that employer questions the employee about union mattersin the absence of the union representative. CONE MILLS CORPORATION461loafing or for failing to keep the agreement of the previousday. Thornburg was thus saved the embarrassment ofhaving to discharge Kirkman and thus by implication atleast finding in favor of the Union on the workloaddispute thereby enhancing the Union's prestige. As Conefrankly stated, Respondent was going to do nothing toassist the Union to become a "strong" union.The facts are convincing and consequently I find thatRespondent discharged Ralph Johnson on May 12, 1966,because he was considered to be the Union's leader in theworkload dispute, because as such he had the temerity toreport Kirkman's failure to comply with the agreement ofMay 11, 1966, to his supervisor as ordered so to do byBen Thornburg as part of that agreement and in order todiscourage further activities by the Union and its mem-bers to secure a favorable settlement of the Union's work-load grievance and to prevent any enhancement of theUnion's prestige among the employees and thus in viola-tion of Section 8(a)(3) and (1) of the Act.b.Subsequent dischargesConsidering the discharge of Ralph Johnson to be un-fair and a threat not only to Ralph's tenure of employmentbut also to their own tenure and conditions of employ-ment, some 15 to 20 employees ceased work in concertabout 2 p.m. that same day in order to protest thedischarge of Ralph to Respondent.This concerted action was intended by the employeesas a protest both to the unfair nature of the discharge andto the threat to their own tenure and conditions of em-ployment. Such protest was, therefore, a legal protectedconcerted activity under Section 7 of the Act, if not alsoa union activity due to the nature of the dispute overwhich the discharge of Johnson occurred. It is too wellestablished to require any extended citation of authoritythat a concerted stoppage of work, or strike, to protest thedischarge of a fellow employee or supervisor, especiallywhen, as here, the protested discharge, constituted an un-fair labor practice, is a legal protected concerted activity.24Respondent through Assistant Plant Manager Wrightwas promptly informed of the protest and its underlyingcause as well as being requested for an immediate con-ference to settle the grievance or dispute by UnionSteward Noah Lewis. Wright was also informed at thattime that the men intended to return to work after a one-half hour protest.Respondent, however, "didn't have no time" for anysuch immediate conference or prompt settlement of thedispute, a reaction or a tactic conducive to enlarging arelativelyminor dispute into a major one. In this it isreminiscent of the tactics then being utilized by Respond-ent in its alleged bargaining with the Union. From its ac-tions throughout Respondent appeared to be aching for amajor labor dispute with the Union and its adherents.Wright was interested in only one thing: That thoseprotesting should either work or leave the plant. He wasdefinitely disinterested in hearing or determining the ex-isting protest.According to his own testimony, Wrightdid suggest that the union steward file a written grievanceover the Johnson discharge .25 This was subterfuge. Thecollectiveagreement at Proximity establishing thisgrievance procedure had ended on October 18, 1956. Butat the hearing Wright testified that, despite the absence ofan existing collective agreement,Respondent still"honored" the grievance procedure established in thatnonexistent collective agreement. However Wright washighly indefiniteastowhetherRespondent still"honored" the arbitration provision of that prior con-tractA grievance procedure without some final decisionalprocedure such as arbitration is a worthless thing. This isparticularly so when one party thereto is so addicted tothe persistent use of the adamant "no" as this Respond-ent had proven itself to be during its so-called collectivebargaining.Wright's attitude proved that Respondent wasnot about to amicably settle any wrong or dispute with theUnion. Respondent was accustomed to giving any and allorders without let or hindrance from any source, particu-larly from a group of employees or the Union. Respond-ent intended to keep it that way.And so Wright preemptorily discharged eight em-ployees for their concerted act in protesting Respondent'sdischarge of Ralph Johnson even though those employeeswere then and there engaged in a protected concerted orunion activity and thus Wright and Respondent violatedSection 8(a)(3) and (1) of the Act.Five of these employees, Noah Lewis, William Tingen,Jr.,Lester Flippin, Alfred Walker, and Jack Wells weredischarged for their part in the protected concertedprotest and immediately left the plant. On the other handEugene Henley, Edward Dick, and Ronald Gardner weredischarged by Wright for the same reason but refused toleave the plant because at the end of the half-hour protest,they intended to, and did, return to work. But Plant Su-perintendent Ben Thornburg discharged them again whilethey were at work and had policemen remove them fromthe building as "trespassers." Obviously the last three,like the first five, were fired for their part in engaging aprotected concerted protest in violation of Section 8(a)(3)and (1).In its brief, Respondent stresses the fact that theprotesting employees left their machines "without per-mission of their supervisors" and complains that thisprotest action was "premeditated and planned." The Actcontains no requirement that employees have the permis-sion of their supervisors to engage in protected concertedactivities.Nor is there any requirement in the Act thatsuch activities be unpremeditated or unplanned. Anysuch requirements would effectively nullify the Section7 right which guarantees employees the right to engage inprotected concerted activities.Although not citing the cases, Respondent's brief treatsthis protest action as though it wasa Fansteelcase, 306U.S. 240; ora Clinchfield Coalcase, 145 F.2d 66 (C.A.4); ora Southern Steamship Companycase, 316 U.S. 31.This case is none of these.24For one of the more recent cases on the pointseeLee Cylinder ofGolay &Co., Inc.,156 NLRB 1252,enfd. (but with this point expresslyleft undecided) 371 F.2d 259 (C.A. 7).Cases citedby Respondent for the opposite proposition are inappositeunder thefacts of theinstant case.25Respondent's brief says- "A grievanceprocedure existed for handlingdischarges and grievances in the operation of the department but this wasnot resorted to by the discharges on 12 May "zs InCone Mills v. N.L.R.B.,373 F.2d 595 (C.A. 4), Respondent hadmaintained the opposite position,i.e., that contractual"super seniority"for union stewards did not survive the decease of the collective agreementupon which that superseniority was based. It almost seems that Respond-ent's position on this matter depended upon the exigencies of the particu-lar situation confronting it at the moment 462DECISIONSOF NATIONALLABOR RELATIONS BOARDThis caseinvolves apeaceful concerted cessation ofwork to protest an unfair labor practice by Respondent.Therewas noviolence. There was no profanity. Therewas no seizureof the plant. There was no prevention ofoperations.There was no loss to Respondent beyond thatwhich would have been caused by a cessation of work.There was no misconduct. All eight dischargees are thusentitled toreinstatementwith backpay.27 The Trial Ex-aminer so finds.c.Interference, restraint, and coercionIn addition to the above General Counsel presentedtestimony of four employees regarding some six short oneor two sentence conversations had with minor super-visors in three of Respondent's plants. With one or twoexceptions these conversations were denied by the super-visors involved.As these conversations, even assuming they were had,contribute nothing to the determination of this case andwould be merely cumulative as far as the remedy is con-cerned,Iwill recommend the dismissal of the allegationsof the complaint relating to them.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEabove, I will recommend that Respondent promptlysupply the Union with the information regarding the pen-sion plan as requested heretofore and that, upon request,Respondent bargain in good faith with the Union as suchrepresentative and embody any agreement reached intoa written signed document.In regard to the checkoff issue the General Counsel inhis brief states:With reference to the 8(a)(5) portion of the Orderand Notice, General Counsel would contend thatsuch Order and Notice contain specific directionswith reference to Respondent's position on theUnion's security*issue as shown in this record. Thus,Respondent should be directed to refrain from takingthe position that checkoff gives the Union the powerto operate and it will not permit such a situation todevelop again.On the same point Respondent's brief contains the fol-lowing:Quite simply, the Union prefers that it be relievedof all responsibility and obligation to collect dues andfees from its members and have this obligation as-sumed by the Respondent, and upon its failure to ac-complish this end at the bargaining table it resortedto the National Labor Relations Board for an orderwhich would produce this result.The activities of the Respondent set forth in sectionIII, above, occurring in connection with the operations ofthe Respondent described in section I, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices, it will be recommended thatit cease and desist therefrom and that it take certain affir-mative action designed to effectuate the policies of theAct.Ihave found that Respondent discriminated in regardto the hire and tenure of employment of the followingnamed individuals on May 12, 1966: Ralph Johnson, Eu-geneHenley, Edward Dick, Ronald Gardner, WilliamTingen, Jr,, Lester Flippin, Alfred Walker, Noah Lewis,and Jack Wells, and that none of them did anything whichwould bar his reinstatement, so accordingly I will recom-mend that Respondent offer each of the aforementionedemployees, immediate and full reinstatement to hisformer, or substantially equivalent, position withoutprejudice to his seniority or other rights and privilegesand makehim whole for any loss of pay he may have suf-fered by reason of said discrimination against him by pay-ment to him of a sum of money equal to that which hewould have earned as wages from the date of the dis-crimination to the date of his reinstatement,less his netearningsduring such period, in accordance with a formulaset forth in F.W. Woolworth Company,90 NLRB 289,with interest thereon at 6 percent per annum.Having further found that Respondent has refused tobargain collectively with the Union in good faith as theexclusive bargaining representative of the majority ofRespondent's employees in the appropriate units found*In summary, it is clear that the Board is beingasked to do by order what the charging Union hasfailed to do at the bargaining table, by demonstra-tions, by public appeals, and by strikes. [Citationsomitted.]Regardless of these suggestions I have only made theusual and customary recommendation in refusal-to-bar-gain cases that "upon request Respondent bargain ingood faith ... etc.," with the Union as the representativeof its employees in the appropriate units above.If I possessed the authority, which I do not, I wouldrecommend that Respondent grant the checkoff and thuscomplete the collective agreements now under negotia-tion.Admittedly the checkoff will cost Respondentnothing in time, labor, or expense and, if it should, theUnion has offered to repay such cost. But primarily Iwouldmake this recommendation to forstall futuredamage to Respondent, the Union and the employeeswhich I forsee to come out of the present dispute. I fearthe present recommendations will prove futile due to thefact that the record here proves that, while Respondenthas made one concession to the Act in that it will sit andtalk interminably around the negotiation table, it still hasshown no conception of the meaning of "good faith." Thisinevitably will result in aggravated labor strife damagingto all parties concerned.Because of the variety, extent, and type of the unfairlabor practices engaged in by Respondent, I sense an op-position by_ Respondent to the policies of the Act ingeneral, and hence I deem it necessary to order Respond-ent to cease and desist from in any manner infringingupon the rights guaranteed its employees in Section 7 ofthe Act.27 SeeN.L.R.B.v.Washington AluminumCompany,Inc., 370 U.S. 9. CONCLUSIONS OF LAWCONE MILLS CORPORATION4631.Local 259,TextileWorkers Union of America,AFL-CIO, CLC, is a labororganization admitting tomembership employees of Respondent.2.By discriminating in regard to the hire and tenure ofemployment of each of the individuals named hereinafter,by discharging each of them on May 12, 1966, therebydiscriminating against them because of their concertedand union activities and discouraging union membershipand activities among its employees,Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act: RalphJohnson,EugeneHenley,EdwardDick,RonaldGardner,William Tingen, Jr., Lester Flippin, AlfredWalker,_Noah Lewis, and Jack Wells.3. By refusing to bargain collectively in good faith withLocal259,TextileWorkersUnion of America,AFL-CIO, CLC, as the exclusive representative ofRespondent's employees in the appropriate units foundabove, Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]